In proceedings pursuant to article 6 of the Family Court Act, petitioner appeals from three orders of the Family Court, Rockland County (one as to each child), all dated March 11, 1977, which, after a hearing, dismissed the petitions and directed that the matters be transferred to the Family Court, New York County, for proceedings under section 392 of the Social Services Law. Orders reversed, on the law, without costs or disbursements, and proceedings remanded to the Family Court for a new hearing in accordance herewith. The Family Court erred in failing to consider the best interests of the children. The disposition of custody of a child should be "influenced or controlled” by what is in the best interests of the child where there has been "surrender, abandonment, persisting neglect, unfitness or other like extraordinary circumstances” (Matter of Bennett v Jeffreys, 40 NY2d 543, 544 [emphasis supplied]). At bar, it appears that the natural mother of the children has substantially failed to plan for their future (see Family Ct Act, § 611) and this factor, among others, would indicate a pattern of "persisting neglect”. Accordingly, upon remand, the Family Court is directed to consider the best interests of the children .affected. Hopkins, J. P., Margett, Damiani and O’Connor, JJ., concur.